--------------------------------------------------------------------------------

Exhibit 10.1

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of September 21, 2009 (this “Agreement”), by
and between the person designated as the Purchaser on the signature hereto (the
“Purchaser”) and the persons designated as the Selling Stockholders on the
signature page hereto (the “Selling Stockholders,” and together with the
Purchaser, the “Parties” or “parties”).

W I T N E S S E T H

WHEREAS, the Purchaser wishes to purchase an aggregate of 10,399,470 shares of
common stock of SWAV Enterprises, Ltd., a Nevada corporation (“Company”),
designated as the “Shares”; and the Selling Stockholders wish to sell the Shares
of the Company to the Purchaser, which represents approximately 85% of the
issued and outstanding shares of the capital stock of the Company, to the
Purchaser for an aggregate purchase price of $300,000 less any amounts paid
prior to the execution of this Agreement (the “Purchase Price”); and

NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, the receipt and sufficiency of which is hereby acknowledged,
the Parties hereto agree as to the following:

ARTICLE 1
SALE AND PURCHASE OF THE SHARES

1.1

Sale of the Shares.  Subject to the terms and conditions set forth herein, on
the basis of the representations, warranties and covenants herein contained, at
the Closing as described in paragraph 1.2 below, the Selling Stockholders agree
to sell, assign, transfer and deliver their Shares to the Purchaser, and the
Purchaser agrees to purchase the Shares from the Selling Stockholders.

1.2

The Closing.  The purchase of the Shares shall take place at the law office of
The Sourlis Law Firm located at The Galleria, 2 Bridge Avenue, Red Bank, New
Jersey 07701 or such other place as the Parties may agree to within two business
days after the satisfaction of all conditions set forth herein (the “Closing”)
on or about September 21, 2009 (the “Closing Date”).

1.3

Instruments of Conveyance and Transfer.  At the Closing, the Selling
Stockholders shall deliver a certificate(s) representing the Shares to the
Purchaser in the name of the Purchaser (“Certificate(s)”), as shall be effective
to vest in the Purchaser all right, title and interest in and to all of the
Shares.  

1.4

Consideration and Payment for the Shares.  In consideration for the Shares, the
Purchaser shall pay to the Selling Stockholder the Purchase Price. The Purchase
Price shall be placed paid on the Closing Date.

--------------------------------------------------------------------------------

ARTICLE 2
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLING
SECURITYHOLDERS

Unless specifically stated otherwise, each of the Selling Stockholders
represents, warrants and covenants that the following are true and correct as of
the date hereof and will be true and correct through the Closing Date as if made
on that date, to the best of its knowledge:

2.1

Authority.  The Selling Stockholder has all requisite power and authority to
enter into and perform this Agreement and to consummate the transactions
contemplated herein.

2.2

Binding Agreement.  This Agreement constitutes, and upon execution and delivery
thereof by the Selling Stockholder, will constitute, a valid and binding
agreement of the Selling Stockholder, enforceable by and against the Selling
Stockholder in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditor’s rights generally or
the availability of equitable remedies.

2.3

No Violation of Corporate Documents or Agreements.  To the  best of his
 Knowledge (which shall mean the actual and constructive knowledge of the
 Selling Stockholder), the execution and delivery of this Agreement by the
Selling Stockholder and the performance by the Selling Stockholder of his
 obligations hereunder will not cause, constitute, or conflict with or result in
(i) any breach or violation, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, indenture, mortgage, charter, instrument,
certificate of incorporation, bylaw, judgment, order, decision, writ,
injunction, or decree or other agreement or instrument or proceeding to which
the Company or stockholders are a party, or by which they may be bound, nor will
any consents or authorizations of any party other than those hereto by required,
(ii) an event that would cause the Company to be liable to any party, or (iii)
an event that would result in the creation or imposition or any lien, charge or
encumbrance on any asset of the Company or on the Shares to be acquired by the
Purchaser.

2.4

Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.  As of the
date hereof, the authorized capital of the Company is 25,000,000 shares of
Common Stock, par value $0.001 per share.  The issued and outstanding capital
stock of the Company as of the date of this Agreement is 12,234,670 shares of
Common Stock. All of the shares of Common Stock are duly authorized, validly
issued, fully paid and non-assessable.  No shares of capital stock of the
Company are subject to preemptive rights or similar rights of the stockholders
of the Company or any liens or encumbrances imposed through the actions or
failure to act of the Company, or otherwise.  As of the date hereof, (i) there
are no outstanding options, warrants, convertible securities, scrip, rights to
subscribe for, puts, calls, rights of first refusal, tag-along agreements, nor
any other agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company, or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company, (ii) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act of 1933, as amended (the “Securities Act”), and (iii)
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in the Company’s certificate of incorporation
or bylaws or in any agreement providing rights to security holders) that will be
triggered by the transactions contemplated by this Agreement. The Company has
furnished to the Purchaser true and correct copies of the Company’s certificate
of incorporation and bylaws in full force and effect and certified by the
Secretary of the Company to such effect as of the Closing Date.

2

--------------------------------------------------------------------------------

2.5

Private Placement.  The Company is selling the Shares to the Purchaser without
registration pursuant to the exemptions afforded the Company under Section 4(1
½) of the Securities Act, and will take any and all actions to make such
exemption available.   The Company shall at no time place a “Stop Order” on the
Shares.

2.6

No Governmental Action Required.  The execution and delivery by the Company of
this Agreement does not and will not, and the consummation of the transactions
contemplated hereby will not, require any action by or in respect of, or filing
with, any governmental body, agency or governmental official.

2.7

Compliance with Applicable Law and Corporate Documents. To the best of its
Knowledge (which shall mean the actual and constructive knowledge of the
officer, directors, agents and representatives of the Company),, the Company is
in compliance with and conforms to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of any
domestic or foreign government or any instrumentality thereof having
jurisdiction over the conduct of its businesses or the ownership of its
properties.

2.8

Financial Statements.  

(a)

The Purchaser has received a copy of the Company’s publicly filed consolidated
financial statements of the Company for the quarter ended June 30, 2009 and an
unaudited Balance Sheet as of the Closing Date or such other time as may be
reasonably agreed to by the Company and the Purchaser (“Financial Statements”).
 The Financial Statements fairly present the financial condition of the Company
at the dates indicated and its results of their operations and cash flows for
the periods then ended and, except as indicated therein, reflect all claims
against, debts and liabilities of the Company, fixed or contingent, and of
whatever nature.  

(b)

Since the date of the Balance Sheet (the “Balance Sheet Date”), there has been
no material adverse change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of the Company, whether as a result of any legislative or regulatory change,
revocation of any license or rights to do business, fire, explosion, accident,
casualty, labor trouble, flood, drought, riot, storm, condemnation, act of God,
public force or otherwise and no material adverse change in the assets or
liabilities, or in the business or condition, financial or otherwise, or in the
results of operation or prospects, of the Company except in the ordinary course
of business.  

3

--------------------------------------------------------------------------------

(c)

Since the Balance Sheet Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company issued, sold or otherwise disposed of, or
agreed to issue, sell or otherwise dispose of, any capital stock or any other
security of the Company and have not granted or agreed to grant any option,
warrant or other right to subscribe for or to purchase any capital stock or any
other security of the Company or has incurred or agreed to incur any
indebtedness for borrowed money.  

(d)

The Financial Statements are contained in the Company’s filings and reports made
with the Securities and Exchange Commission (“SEC”) since the Company’s
formation (the “SEC Reports”).

2.9

SEC Reports. The Company’s SEC Reports are (i) accurate and complete, (ii)
contain all information required to be filed under the rules and regulations of
the SEC, (iii) are not subject to any outstanding SEC comment letters or
inquiries, and (iv) do not contain any false statement of fact or fail to state
any fact necessary to make the facts stated therein not misleading.  The Company
has never been subject to any investigation, injunction or cease and desist
action by the SEC or other federal or state regulatory agency and to its
Knowledge is not currently subject to such pending or threatened actions.  

2.10

SEC Status. The Company is a “filer” under Section 12(g) of the Securities
Exchange Act of 1934.

2.11

No Litigation.  Other than what is disclosed in the Company’s reports filed with
the SEC, the Company is not a party to any suit, action, arbitration, or legal,
administrative, or other proceeding, or to their Knowledge, pending or
threatened governmental investigation.  The Company is not subject to or in
default with respect to any order, writ, injunction, or decree of any federal,
state, local, or foreign court, department, agency, or instrumentality.

2.12

No Taxes. The Company is not, and will not, to the best of its knowledge, become
with respect to any periods ending on or prior to the Closing Date, liable for
any income, sales, withholding, franchise, excise, license, real or personal
property taxes (a “Tax”) to any foreign, United States federal, state or local
governmental agencies whatsoever. All United States federal, state, county,
municipality local or foreign income Tax returns and all other material Tax
returns (including information returns) that are required, or have been
required, to be filed by or on behalf of the Company has been or will be filed
as of the Closing Date and all Taxes due pursuant to such returns or pursuant to
any assessment received by the Company have been or will be paid as of the
Closing Date.  The charges, accruals and reserves on the books of the Company in
respect of taxes or other governmental charges have been established in
accordance with the tax method of accounting. All returns of the Company that
have been filed relating to Tax are true and accurate in all material respects.
 No audit, action, suit, proceeding or other examination regarding taxes for
which the Company may have any liability is currently pending against or with
respect to the Company and the Company has not received any notice (formally or
informally) of any audit, suit, proceeding or other examination.  No material
adjustment relating to any Tax returns, no closing or similar agreement have
been entered into or issued or have been proposed (formally or informally) by
any tax authority (insofar as such action relate to activities or income of or
could result in liability of the Company for any Tax) and no basis exists for
any such actions.  The Company has not changed any election, adopted or changed
any accounting method or period, filed any amended return for any Tax, settled
any claim or assessment of any Tax, or surrendered any right to claim any refund
of any Tax, or consented to any extension or waiver of the statute of
limitations for any Tax.  The Company has not had an “ownership change” as that
term is defined in Section 382 of the Internal Revenue Code of 1986, as amended
and in effect.

4

--------------------------------------------------------------------------------

2.13

Conduct of the Business.  The Company is not a “shell” company. The Company’s
business operations are properly disclosed in the Company’s SEC reports. From
and after the June 30, 2009 until the Closing Date:

(a)

The Company has not made any expenditures or entered into any commitments which,
when compared to past operations of its business, are unusual or extraordinary
or outside the scope of the normal course of routine operations;

(b)

The Company has kept in a normal state of repair and operating efficiency all
tangible personal property used in the operation of its business;

(c)

The Company has used its best efforts to maintain the good will associated with
its business, and the existing business relationships with its agents,
customers, lessors, key employees, suppliers and other persons having relations
with it;

(d)

The Company has not entered into any contract, agreement or action, or
relinquished or released any rights or privileges under any contracts or
agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;

(e)

The Company has not made, or agreed to make, any acquisition of stock or assets
of, or made loans to, any person not in the ordinary course of business;

(f)

The Company has not sold or disposed of any assets or created or permitted to
exist any encumbrance on its assets except (x) in the ordinary course of
business and which could not, on the date of such sale, disposition, creation or
permission, be reasonably foreseen to have a material adverse effect or (y) as
otherwise permitted by this Agreement;

(g)

The Company has kept true, complete and correct books of records and accounts
with respect to its business, in which entries will be made of all transactions
on a basis consistent with past practices and in accordance with the tax method
of accounting consistently applied by the Company;

(h)

The Company has paid current liabilities as and when they became due and have
paid or incurred no fees and expenses not in the ordinary course of its
business;

5

--------------------------------------------------------------------------------

(i)

There has been no declaration, setting aside or payment of any dividend or other
distribution in respect of any Shares or any other securities of the Company
(whether in cash or in kind);

(j)

The Company has not redeemed, repurchased, or otherwise acquired any of its
securities or entered into any agreement to do so;

(k)

The Company has not made any loan to, or entered into any other transaction
with, any of its directors, officers, and employees;

(l)

The Company has not made or pledged to make any charitable or other capital
contribution outside the ordinary course of business; and

(m)

There has not been any other occurrence, event, incident, action, failure to act
or transaction outside the ordinary course of business that would have a
material adverse effect.

2.14

Liabilities.

(a)

Except as set forth in the Financial Statements, the Company has no liabilities
or obligations. It is a condition to Closing that the Company will have no
liabilities upon transfer of the Shares to the Purchaser.

(b)

Since June 30, 2009, the Company has not:

(i)

subjected to encumbrance, or agreed to do so to any of their assets, tangible or
intangible other than purchase money liens in the ordinary course of business on
equipment used in the conduct of business and incurred to finance the purchase
price of the equipment involved and which do not cover any other asset of the
Company;

(ii)

except as otherwise contemplated hereby, engaged in any transactions affecting
its business or properties not in the ordinary course of business consistent
with past practice or suffered any extraordinary losses or waived any rights of
substantial value except in the ordinary course of business; or

(iii)

other than in the ordinary course of business consistent with past practice,
granted or agreed to grant, or paid or agreed to pay any increase in the rate of
wages, salaries, bonuses or other remuneration of any officer, director or
consultant of the Company or any increase of 5% or more in the rate of wages,
salaries, bonuses or other remuneration of any non-officer/director or employee
or become a party to any employment contract or arrangement with any of its
directors, officers, consultants or employees or become a party to any contract
or arrangement with any director, officer, consultant or employee providing for
bonuses, profit sharing payments, severance pay or retirement benefits, other
than as set forth in any Exhibit or Schedule hereto.

6

--------------------------------------------------------------------------------

2.15

ERISA Compliance.  The Company maintains no “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974
(“ERISA”), under which the Company or any ERISA Affiliate has any current or
future obligation or liability or under which any employee of the Company or any
ERISA Affiliate has any current or future right to benefits.

2.16

Insurance.  The Company does not maintain any insurance.

2.17

Compliance with Law.  To the best of its Knowledge, the Company has complied
with, and is not in violation of any provision of laws or regulations of
federal, state or local government authorities and agencies, including any
environmental laws and regulations. There are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.

2.18

Consents.  No third parties consents are required to be obtained as a result of
the change of control of the Company hereby.

2.19

Agreements.  The Company is not a party to any material agreement, loan, credit,
lease, sublease, franchise, license, contract, commitment or instrument or
subject to any corporate restriction.  True, correct and complete copies of all
such loan or credit agreements have been delivered to the Purchaser.  Neither
the Company nor any other party is in default under any such agreement, loan,
credit, lease, sublease, franchise, license, contract, commitment, instrument or
restriction.  No such instrument requires the consent of any other party thereto
in order to consummate the sales of the Shares hereby.

2.20

Survival of Representations.  The representations and warranties herein by the
Company are true and correct in all material respects on and as of the Closing
Date with the same force and effect as though said representations and
warranties had been made on and as of the Closing Date and will survive any
termination of this Agreement.

2.21

Ownership. That the Selling Stockholder owns the Shares free and clear of all
encumbrances, pledges, liens and have the right to sell the Shares to the
Purchaser pursuant to the terms of this Agreement.

2.22

Not Underwriters/Broker-Dealers. The Selling Stockholder is not an “underwriter”
or registered “broker-dealers” as those terms are defined under the rules and
regulations promulgated by the SEC.

2.23

No Finders or Promoters. There are no finders or promoters in connection with
the Selling Stockholder’s shares of the Shares.

2.24

Agreements.  The Selling Stockholder is not a party to any material agreement,
loan, credit, lease, sublease, franchise, license, contract, commitment or
instrument or subject to any corporate restriction.  The Selling Stockholder is
not in default under any such agreement, loan, credit, lease, sublease,
franchise, license, contract, commitment, instrument or restriction.  No such
instrument requires the consent of any other party thereto in order to
consummate the sales of hereby.

7

--------------------------------------------------------------------------------

2.25

Survival of Representations.  The representations and warranties herein by the
Selling Stockholder are true and correct in all material respects on and as of
the Closing Date with the same force and effect as though said representations
and warranties had been made on and as of the Closing Date and will survive any
termination of this Agreement.

ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER

Unless specifically stated otherwise, the Purchaser represents, warrants and
covenants that the following are true and correct as of the date hereof and will
be true and correct through the Closing Date as if made on that date:

3.1

Agreement’s Validity. This Agreement has been duly executed and delivered by the
Purchaser, has been duly authorized by the Purchaser, and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or the
availability of equitable remedies.

ARTICLE 4
COVENANTS OF THE PARTIES

4.1

General. In case at any time after the Closing Date any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefor under Article 6 below).  

4.2

Notices and Consents.  The Selling Stockholder will give any notices to third
parties, and the Selling Stockholder will use its best efforts to obtain any
third-party Consents that may be required.  Each of the Parties will give any
notices to, make any filings with, and use its best efforts to obtain any
required authorizations, Consents, and approvals of governmental bodies.

4.3

Transition.  The Selling Stockholder will not take any action that is designed
or intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of the Company from maintaining the same
business relationships with the Company after the Closing Date as it maintained
with the Company prior to the Closing Date.  The Selling Stockholder will refer
all customer inquiries relating to their business to the Purchaser from and
after the Closing Date.

ARTICLE 5
THE CLOSING

5.1

Time of Closing.  The Closing of the transactions hereby shall occur upon the
satisfaction of all conditions to Closing, on or about the Closing Date.

8

--------------------------------------------------------------------------------

5.2

Deliveries.  The Closing shall occur as a single integrated transaction, as
follows, and the delivery or satisfaction of the following items shall be
conditions precedent to the parties’ obligations to close:

(a)

Delivery by the Selling Stockholder.  At the Closing, the Selling Stockholder
shall deliver to the Purchaser:

(i)

The Shares;

(ii)

A fully executed copy of this Agreement; and

(iii)

A copy of the Corporate Resolutions regarding the issuance of the Shares to the
Purchaser.

(b)

Delivery by the Purchaser.  The Purchaser shall deliver the Purchase Price in
U.S. currency by wire transfer to the Seller on the Closing Date.

ARTICLE 6
INDEMNIFICATION

6.1

Purchaser Claims.

(a)

The Selling Stockholder agrees to indemnify and hold harmless the Purchaser, his
successors and assigns, against, and in respect of:

(i)

Any and all damages, losses, liabilities, costs, and expenses incurred or
suffered by the Purchaser that result from, relate to, or arise out of:

(a)

Any failure by the Selling Stockholder to carry out any covenant or agreement
contained in this Agreement;

(b)

Any material misrepresentation or breach of warranty by the Selling Stockholder
contained in this Agreement, or any certificate, furnished to the Purchaser by
the Selling Stockholder pursuant hereto; or

(c)

Any claim by any Person for any brokerage or finder’s fee or commission in
respect of the transactions contemplated hereby as a result of the Selling
Stockholder’s dealings, agreement, or arrangement with such Person.

(ii)

Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs, and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing including all such expenses reasonably incurred in mitigating any
damages resulting to the Purchaser from any matter set forth in subsection (i)
above.

(b)

The amount of any liability of the Selling Stockholder under this Section 6.1
shall be computed net of any tax benefit to the Purchaser from the matter giving
rise to the claim for indemnification hereunder and net of any insurance
proceeds received by the Purchaser with respect to the matter out of which such
liability arose.

9

--------------------------------------------------------------------------------

(c)

The representations and warranties of the Selling Stockholder contained in this
Agreement, or any certificate delivered by or on behalf of the Selling
Stockholder pursuant to this Agreement or in connection with the transactions
contemplated herein shall survive the consummation of the transactions
contemplated herein and shall continue in full force and effect for a period
until the expiration of any applicable statutes of limitation provided by law
(“Survival Period”). Anything to the contrary notwithstanding, the Survival
Period shall be extended automatically to include any time period necessary to
resolve a written claim for indemnification which was made in reasonable detail
before expiration of the Survival Period but not resolved prior to its
expiration, and any such extension shall apply only as to the claims so asserted
and not so resolved within the Survival Period.  Liability for any such item
shall continue until such claim shall have been finally settled, decided, or
adjudicated.

(d)

The Purchaser shall provide written notice to Selling Stockholder of any claim
for indemnification under this Article as soon as practicable; provided,
however, that failure to provide such notice on a timely basis shall not bar the
Purchaser’s ability to assert any such claim except to the extent that the
Selling Stockholder is actually prejudiced thereby, provided that such notice is
received by the Selling Stockholder during the applicable Survival Period.  The
Purchaser shall make commercially reasonable efforts to mitigate any damages,
expenses, etc. resulting from any matter giving rise to liability of the Selling
Stockholder under this Article.

6.2

Defense of Third-Party Claims.  With respect to any claim by the Purchaser under
Section 6.1, relating to a third party claim or demand, the Purchaser shall
provide the Selling Stockholder with prompt written notice thereof and the
Selling Stockholder may defend, in good faith and at its expense, by legal
counsel chosen by it and reasonably acceptable to the Purchaser any such claim
or demand, and the Purchaser, at its expense, shall have the right to
participate in the defense of any such third party claim.  So long as the
Selling Stockholder is defending in good faith any such third party claim, the
Purchaser shall not settle or compromise such third party claim.  In any event
the Purchaser shall cooperate in the settlement or compromise of, or defense
against, any such asserted claim.

6.3

Selling Stockholder’s Claims.  The Purchaser shall indemnify and hold harmless
the Selling Stockholder against, and in respect of, any and all damages, claims,
losses, liabilities, and expenses, including without limitation, legal,
accounting and other expenses, which may arise out of:  

(a)

any material breach or violation by the Purchaser of any covenant set forth
herein or any failure to fulfill any obligation set forth herein; or

(b)

any material breach of any of the representations or warranties made in this
Agreement by the Purchaser.

10

--------------------------------------------------------------------------------

ARTICLE 7
MISCELLANEOUS

7.1

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.

7.2

Notices.  Any notice or communications hereunder must be in writing and given by
depositing same in the United States mail addressed to the party to be notified,
postage prepaid and registered or certified mail with return receipt requested
or by delivering same in person. Such notices shall be deemed to have been
received on the date on which it is hand delivered or on the third business day
following the date on which it is to be mailed. For purpose of giving notice,
the addresses of the parties shall be:

If to Selling Stockholder:

Please see Signature Page

If to Purchaser:

Virginia K. Sourlis, Esq.

The Sourlis Law Firm

The Galleria

2 Bridge Avenue

Red Bank, NJ 07701

Phone: (732) 530-9007

Fax:

(732) 530-9008

Email:

Virginia@SourlisLaw.com

7.3

Governing Law.  This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Nevada (without regard to principles of conflicts of law).

7.4

Counterparts.  This Agreement may be executed in separate counterparts and with
facsimile signatures each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Telecopied or email (via
PDF) signatures shall be deemed to have the same effect as an original.

11

--------------------------------------------------------------------------------

7.5

Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
 This Agreement may be amended, superseded, canceled, renewed, or extended, and
the terms hereof may be waived, only by a written instrument signed by
authorized representatives of the parties or, in the case of a waiver, by an
authorized representative of the party waiving compliance.  No such written
instrument shall be effective unless it expressly recites that it is intended to
amend, supersede, cancel, renew or extend this Agreement or to waive compliance
with one or more of the terms hereof, as the case may be.  No delay on the part
of any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any such
right, power or privilege, or any single or partial exercise of any such right,
power of privilege, preclude any further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity.  The rights and remedies of any party based
upon, arising out of or otherwise in respect of any inaccuracy in or breach of
any representation, warranty, covenant or agreement contained in this Agreement
shall in no way be limited by the fact that the act, omission, occurrence or
other state of facts upon which any claim of any such inaccuracy or breach is
based may also be the subject of any other representation, warranty, covenant or
agreement contained in this Agreement (or in any other agreement between the
parties) as to which there is no inaccuracy or breach.

7.6

Binding Effect; No Assignment, No Third-Party Rights.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  This Agreement is not assignable without the
prior written consent of each of the Parties or by operation of law.  This
Agreement is for the sole benefit of the Parties hereto and their permitted
assigns, and nothing herein, expressed or implied, shall give or be construed to
give to any person, any legal or equitable rights, benefits or remedies of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

7.7

Further Assurances.  Each party shall, at the request of the other party, at any
time and from time to time following the Closing Date promptly execute and
deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.

7.8

Severability of Provisions.  If any provision or any portion of any provision of
this Agreement or the application of any such provision or any portion thereof
to any person or circumstance, shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of the
Agreement, or the application of such provision or portion of such provision is
held invalid or unenforceable to person or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
such provision or portion of any provision as shall have been held invalid or
unenforceable shall be deemed limited or modified to the extent necessary to
make it valid and enforceable, in no event shall this Agreement be rendered void
or unenforceable.

7.9

Exhibits and Schedules.  All exhibits annexed hereto, and all schedules referred
to herein, are hereby incorporated in and made a part of this Agreement as if
set forth herein. Any matter disclosed on any schedule referred to herein shall
be deemed also to have been disclosed on any other applicable schedule referred
to herein.

12

--------------------------------------------------------------------------------

7.10

Captions.  All section titles or captions contained in this Agreement or in any
schedule or exhibit annexed hereto or referred to herein are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement. All references herein to sections
shall be deemed references to such parts of this Agreement, unless the context
shall otherwise require.

7.11

Expenses.  Except as otherwise expressly provided in this Agreement, whether or
not the Closing Date occurs, each party hereto shall pay its own expenses
incidental to the preparation of this Agreement, the carrying out of the
provisions hereof and the consummation of the transactions contemplated.

7.12

Public Announcements.  The parties agree to consult with each other before
issuing any press release or making any public statement or completing any
public filing with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by applicable law or any listing agreement
with any national securities exchange or quotation system, will not issue any
such press release or make any such public statement prior to consultation.

7.13

Non-confidentiality.  Notwithstanding an other provision in this Agreement,
Selling Stockholder and the Purchaser, and each employee, representative or
other agent of the same (collectively the “Covered Parties”), may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to a Covered Party relating to such tax
treatment and tax structure.




[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]




13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.

THE PURCHASER:

/s/ Sandy J. Masselli                                                      
Name: Sandy J. Masselli





 

 

 

 

14

--------------------------------------------------------------------------------

SELLING STOCKHOLDERS:

Selling Stockholder Signature:

/s/ Pui Shan Lam

Selling Stockholder Name:

Pui Shan Lam

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

5,538,800

Purchase Price:

$




Selling Stockholder Signature:

/s/ Alan Chan

Selling Stockholder Name:

Alan Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

250,000

Purchase Price:

$

15

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Mario Todd

Selling Stockholder Name:

Mario Todd

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

200,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Dong, Rong Mei

Selling Stockholder Name:

Dong, Rong Mei

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

250,000

Purchase Price:

$

16

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Vanleo Fung

Selling Stockholder Name:

Vanleo Fung

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

250,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Lam, Tsui Ling

Selling Stockholder Name:

Lam, Tsui Ling

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

440,000

Purchase Price:

$

17

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Lily Lai Sum Chan

Selling Stockholder Name:

Lily Lai Sum Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

460,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Thomas Chan

Selling Stockholder Name:

Thomas Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

90,000

Purchase Price:

$

18

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Ada Chan

Selling Stockholder Name:

Ada Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Sara Chan

Selling Stockholder Name:

Sara Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$

19

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Shelley Chan

Selling Stockholder Name:

Shelley Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Carl Chan

Selling Stockholder Name:

Carl Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

119,000

Purchase Price:

$

20

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Alice Chow

Selling Stockholder Name:

Alice Chow

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

56,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Felix Chow

Selling Stockholder Name:

Felix Chow

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

32,000

Purchase Price:

$

21

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Martin H. T. Chuah

Selling Stockholder Name:

Martin H.T. Chuah

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

49,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Shirley P. Chuah

Selling Stockholder Name:

Shirley P. Chuah

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

49,000

Purchase Price:

$

22

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Charles King Leung Lam

Selling Stockholder Name:

Charles King Leung Lam

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

69,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Patricia Sau Fong Lam

Selling Stockholder Name:

Patricia Sau Fong Lam

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

56,000

Purchase Price:

$

23

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Raymond Lok Hang Lau

Selling Stockholder Name:

Raymond Lok Hang Lau

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

56,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Ivan Man Chung Lau

Selling Stockholder Name:

Ivan Man Chung Lau

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

69,000

Purchase Price:

$

24

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Nga Yee Ellen Lo

Selling Stockholder Name:

Nga Yee Ellen Lo

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

56,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Brenda Lee

Selling Stockholder Name:

Brenda Lee

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$

25

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Peter Lee

Selling Stockholder Name:

Peter Lee

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Joanne Pui Key Lee

Selling Stockholder Name:

Joanne Pui Kay Lee

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

29,000

Purchase Price:

$

26

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Edmund Lo

Selling Stockholder Name:

Edmund Lo

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

69,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Betty King Lui

Selling Stockholder Name:

Betty King  Lui

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

19,000

Purchase Price:

$

27

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Grace Weisgerber-Ma

Selling Stockholder Name:

Grace Weisgerber-Ma

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

64,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Christina Ma

Selling Stockholder Name:

Christina Ma

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$

28

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/Michelle Ma

Selling Stockholder Name:

Michelle Ma

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Lynda E. Malick

Selling Stockholder Name:

Lynda E. Malick

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

69,000

Purchase Price:

$

29

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/  Morris S. McManus

Selling Stockholder Name:

Morris S. McManus

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

270,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Danny C.P. Ng

Selling Stockholder Name:

Danny C.P. Ng

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

16,000

Purchase Price:

$

30

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Helen Ng

Selling Stockholder Name:

Helen Ng

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

16,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Richard Ng

Selling Stockholder Name:

Richard Ng

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

16,000

Purchase Price:

$

31

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Cheuk Shan Ngai

Selling Stockholder Name:

Cheuk Shan Ngai

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

59,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Gary A. Peacock

Selling Stockholder Name:

Gary A. Peacock

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

56,000

Purchase Price:

$

32

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Stephano Priolo

Selling Stockholder Name:

Stephano Priolo

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

35,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Stephanie Priolo

Selling Stockholder Name:

Stephanie Priolo

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

33,000

Purchase Price:

$

33

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Edwin Sui Lam Tam

Selling Stockholder Name:

Edwin Sui Lam Tam

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

59,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Tong Tang

Selling Stockholder Name:

Tong Tang

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

50,000

Purchase Price:

$

34

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Zhao Hui Ma

Selling Stockholder Name:

Zhao Hui Ma

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

64,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Missey Vongputtha

Selling Stockholder Name:

Missey Vongputtha

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

16,000

Purchase Price:

$

35

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Lan Yuk Wong

Selling Stockholder Name:

Lan Yuk Wong

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

56,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Suzanne So Ting Wong

Selling Stockholder Name:

Suzanne So Ting Wong

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

69,000

Purchase Price:

$

36

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Bon Bon Wu

Selling Stockholder Name:

Bon Bon Wu

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

39,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Zitong Xiong

Selling Stockholder Name:

Zitong Xiong

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

29,000

Purchase Price:

$

37

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Jim Yaschuk

Selling Stockholder Name:

Jim Yaschuk

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

33,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Brett Yaschuk

Selling Stockholder Name:

Brett Yaschuk

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

35,000

Purchase Price:

$

38

--------------------------------------------------------------------------------




Selling Stockholder Signature:

/s/ Jing Na Yu

Selling Stockholder Name:

Jing Na Yu

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

49,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Kin Wai Yu

Selling Stockholder Name:

Kin Wai Yu

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

59,000

Purchase Price:

$

39

--------------------------------------------------------------------------------

 

Selling Stockholder Signature:

/s/ Don Lee

Selling Stockholder Name:

Don Lee

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

165,670

Purchase Price:

$




Selling Stockholder Signature:

/s/ Wilsom Mark

Selling Stockholder Name:

Wilsom Mark

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

34,000

Purchase Price:

$

40

--------------------------------------------------------------------------------

 

Selling Stockholder Signature:

/a/ Allan Fung

Selling Stockholder Name:

Allan Fung

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

200,000

Purchase Price:

$




Selling Stockholder Signature:

/s/ Carl Cahn

Selling Stockholder Name:

Carl Chan

Street Address:

 

Town/City, State, Zip Code:

 

Country

 

Phone:

 

Fax:

 

Email:

 

Number of Shares being Sold:

333,000

Purchase Price:

$

41

--------------------------------------------------------------------------------